Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA19103-7098 Telephone215.564.8000 Fax215.564.8120 www.stradley.com Michael D. Mabry (215) 564-8011 mmabry@stradley.com March 30, 2012 VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:EGA Emerging Global Shares Trust File Nos. 333-155709 and 811-22255 Ladies and Gentlemen: Pursuant to Rule 485(a)(1) under the Securities Act of 1933, as amended (the “1933 Act”), submitted electronically via the EDGAR system, please find enclosed Post-Effective Amendment No. 20 under the 1933 Act and Amendment No. 22 under the Investment Company Act of 1940, as amended (the “Amendment”), to the Registration Statement of EGA Emerging Global Shares Trust (the “Trust”) with respect to the following series of shares of the Trust: EGShares Beyond BRICs ETF and EGShares Emerging Markets Domestic Demand ETF (collectively referred to as the “Funds”). The Trust previously filed an amendment under Rule 485(a)(2) on January 19, 2012 to add the Funds as new series of shares of the Trust.The Trust is filing this Amendment for the purposes of: (i) responding to comments conveyed by the staff of the U.S. Securities and Exchange Commission (“SEC”) on the Amendment; (ii) updating certain information contained in the prospectus and the statement of additional information relating to the Funds; and (iii) adding new exhibits to the Registration Statement. The Amendment relates only to the Funds and does not affect the prospectuses and statements of additional information of the Trust’s other series. If you have any questions or comments regarding this filing, please call me at the above number or, in my absence, J. Stephen Feinour, Jr. at (215) 564-8521. Very truly yours, /s/ Michael D. Mabry Michael D. Mabry Cc: Robert C. Holderith James J. Valenti J. Stephen Feinour, Jr. Philadelphia, PAl Malvern, PA l Harrisburg, PA l Wilmington, DE l Cherry Hill, NJ l Washington, DC A Pennsylvania Limited Liability Partnership
